Citation Nr: 1015654	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's claim of 
entitlement to service connection for a right knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
of further action is required.


REMAND

The Veteran served on active duty in the Air Force from June 
1967 to October 1970.  See DD Form 214.  Thereafter, the 
Veteran served in the Air Force Reserves from October 1970 to 
March 1975.  See DD Form 4; Reserve Order, May 1975.

The Veteran claims that in 1969 while stationed at Ching 
Chuan Kang (CCK) Airbase in Taiwan, he fell on the flight 
line and injured his right knee.  See Statements in Support 
of Claim, December 2008 and May 2009; see also Buddy 
Statements (two), Sgt. J.M. (undated).  Having reviewed the 
claims file, the Board finds that additional development is 
necessary prior to adjudication of the Veteran's claim.

A March 2006 operative report prepared by Dr. G.T., a private 
surgeon, reflects that a right knee arthroscopy with a 
partial meniscectomy was performed.  The report reflects a 
post-operative diagnosis of a right knee bucket handle tear 
of the lateral meniscus and a degenerative complex cleavage 
tear of the medial meniscus.

As noted above, the Veteran claims that he injured his right 
knee due to a fall on the flight line in 1969.  In support of 
his claim, the Veteran submitted several buddy statements, 
including two from Sergeant J.M.  In his buddy statements, 
Sergeant J.M. wrote that he lived with the Veteran (in town) 
while they were both stationed at CCK Airbase, and that he 
remembered the Veteran limping due to a right knee injury he 
incurred "while working around ground support equipment on 
the flight line."

The Board notes that the a medical opinion has not been 
obtained with regard to his claim.  The Board notes VA's duty 
to assist includes the duty to provide a veteran with a VA 
examination and/or medical opinion when the evidence 
"indicates" that a disability "may be associated with the 
claimant's service."  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see also 38 U.S.C.A. 5103A(d)(2)(B) (West 
2002).  Because there is evidence of a current right knee 
disability, the Veteran has submitted buddy statements 
regarding the Veteran's alleged right injury in service, and 
he has reported a continuity of symptomatology since service, 
the Board finds the evidence meets the low threshold 
requirement for a VA examination and a medical opinion 
regarding etiology.  See id.

The Board also notes that several records in the claims file 
reflect that the Veteran's Air Force service treatment 
records have been lost or destroyed.  The Board notes that VA 
has a heightened duty to assist veterans in cases where 
service medical records are presumed destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In that regard, 
the Board acknowledges various development procedures 
completed by the RO between March and May 2005, including 
requesting a copy of the Veteran's service treatment records 
from the National Personnel Records Center (NPRC), notifying 
the Veteran of the unavailability of these records and 
requesting copies from him (see Forms 119, Reports of 
Contact), and assisting the Veteran with completing a Form 
13055.  See 38 C.F.R. 3.159(c)(2) and (e) (duty to notify of 
unavailability of records).

At the same time however, the Board notes that after the 
Veteran separated from active service in the Air Force in 
October 1970, he served in the Air Force Reserves from 
October 1970 to January 1973 and from March 1973 to March 
1975.  See DD Form 4 (boxes 49 and 57); see also Reserve 
Order (separation), March 1975.  Certain service personnel 
records reflect that the Veteran underwent multiple physical 
examinations during his service as a reservist, including but 
not limited to physical examinations in March 1973, April 
1973, and June 1973 at Lockbourne AFB.  See DD Forms 220.  
"In a claim for disability compensation, VA will make 
efforts to obtain the claimant's service medical records, if 
relevant to the claim."  38 C.F.R. 3.159(c)(3).  In light of 
the above, the Board finds that an attempt should be made to 
obtain complete copies of all available service treatment 
records relating to his period of service in the Air Force 
Reserves from October 1970 to January 1973, and from March 
1973 to March 1975.

In addition, the Board notes that the claims file contains 
several references to the fact that the Veteran is in receipt 
of disability income from the Social Security Administration 
(SSA).  It is not entirely clear, based on the evidence of 
record, whether the Veteran applied for SSA disability 
benefits based, at least in part, on his claimed right knee 
disability.  See, e.g., Letter (Dr. M.M.K.), April 2005 
(opining that Veteran is disabled due, in part, to his right 
knee condition).  Also, the Board notes that it is not clear 
whether the claims file contains all of the same treatment 
records that were considered by SSA.  Nevertheless, when VA 
is put on notice of the existence of SSA records potentially 
relevant to a veteran's claim, VA should seek to obtain those 
records.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  
Therefore, an attempt should be made to obtain these SSA 
records.

Accordingly, this case is REMANDED for the following action:

1.  Request copies of all of the 
Veteran's service treatment records from 
all appropriate sources relating to his 
service in the Air Force Reserves from 
October 1970 to January 1973, and from 
March 1973 to March 1975, and associate 
them with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the 
claims file.

2.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination of his right knee.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
file and conducting a thorough 
examination of the Veteran's right knee, 
the VA examiner should identify all 
current disabilities of the right knee.  
As to each disability identified, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran's current right knee 
condition is related to his service.

The examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the examiner concludes 
that the Veteran's right knee condition 
is not related to service, the examiner 
must explain, in detail, the reasoning 
behind this conclusion.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


